DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions-Re-iterated
Applicants elected breast cancer as the “HER2-expressing cancer” and trastuzumab emtansine as the “existing anti-HER2 drug” in the reply filed on 3/2/22.
	
Priority
	Applicant’s claim for foreign priority documents JP2016-199341, JP 2017-097589 and JP 2017-172814 is acknowledged.  Certified copies of said documents are of record in the instant application.  It is noted that applicant has not provided certified translations of these Japanese documents.
Response to Amendment
The amendment filed on 7/20/22 has been considered.  Applicant’s arguments are deemed to be persuasive-in-part.
Claims 42, 46-47 and 60-64 are withdrawn from consideration as being drawn to the non-elected species.
Claims 37, 40-41, 43-45, 48-59 and 65-72 are currently under consideration.

Withdrawal of Rejections/Objections
The objections to the abstract and specifications are withdrawn in view of applicant’s amendments.
The rejection of claims 37-41, 43-45, 48-59 and 65-72 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendments to the claims.
The rejection of claim 39 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in view of the cancellation of the claim.
The rejection of claims 37-38, 40-41, 43-45, 48-51, 57-59, 65-70 and 72 35 U.S.C. 102a1 as being anticipated by Ogitani et al Clin. Cancer Res. Vol. 22(20) p. 5097 (published online on March 29, 2016) is withdrawin in view of the amendments to the claims.

Response to Arguments

Claim Objections
Claims 37, 40-41, 43-45, 48-59 and 65-72 are objected to because of the following informalities:  They contain non-elected subject matter.  Appropriate correction is required.
Applicant did not address this objection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 37, 40-41, 43-45, 48-59, 65-66, 68, 70 and 72 remain rejected under 35 U.S.C. 102a1 as being anticipated by Tamura et al, Annals of Oncology, 27(Supplement 6): vi552, 2016 as evidenced by Ogitani et al Clin. Cancer Res. Vol. 22(20) p. 5097 (published online on March 29, 2016) (see bottom of second column on page 5106 for publication date).  The reasons for this rejection are of record in the non-final action mailed 3/17/22.
Applicant argues that Tamura does not discloses that DS-8201a is effective for treating a patient who was initially sensitive to T-DM-1 and then later developed resistance after long-term treatment with T-DM-1.  In the conclusion, the reference clearly states “DS-8201a was well tolerated and remarkedly active in pts previously treated with T-DM-1”.  This conclusion taken with the statement “DS-8201a showed a much broader anti-tumor spectrum than T-DM-1, including efficacy against T-DM-1 resistant…tumors” (in the background) and the statement “)(…13 BC pts previously treated with T-DM-1)” (results section, line 1) would lead those of skill in the art to immediately envisage treatment of cancer patients with T-DM-1 resistant tumors.  This means that the patients were treated with T-DM-1 and then became resistant.
Applicant argues that Tamura does not discloses ICH3+ and IHC1+ patients.  The results section clearly states that the patients were IHC3+, IHC1+ (line 9).



Claim(s) 37, 40-41, 43-45, 48-59, 65-66, 68 and 70-72 remain rejected under 35 U.S.C. 102a1 as being anticipated by NCT02564900 (first posted 10/1/2015) in view of Tamura et al, Annals of Oncology, 27(Supplement 6): vi552, 2016, Ogitani et al Clin. Cancer Res. Vol. 22(20) p. 5097 (published online on March 29, 2016) (see bottom of second column on page 5106 for publication date) and Appendix A.  The reasons for this rejection are of record in the non-final action mailed 3/17/22.
Applicant argues that NCT02564900 does not discloses that DS-8201a is effective for treating a patient who was initially sensitive to T-DM-1 and then later developed resistance after long-term treatment with T-DM-1.  Tamura discloses the results of this Clinical Trial and, in the conclusion, Tamura clearly states “DS-8201a was well tolerated and remarkedly active in pts previously treated with T-DM-1”.  This conclusion taken with the statement “DS-8201a showed a much broader anti-tumor spectrum than T-DM-1, including efficacy against T-DM-1 resistant…tumors” (in the background) and the statement “)(…13 BC pts previously treated with T-DM-1)” (results section, line 1) would lead those of skill in the art to immediately envisage treatment of cancer patients with T-DM-1 resistant tumors.  This means that the patients were treated with T-DM-1 and then became resistant.
Applicant argues that NCT02564900 does not discloses ICH3+ and IHC1+ patients.  Tamura discloses the results of this Clinical Trial and, the results section in Tamura clearly states that the patients were IHC3+, IHC1+ (line 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 37, 40-41, 43-45, 48-59, 65-66, 68, 70 and 72 remain rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al, Annals of Oncology, 27(Supplement 6): vi552, 2016 in view of Ogitani et al Clin. Cancer Res. Vol. 22(20) p. 5097 (published online on March 29, 2016) (see bottom of second column on page 5106 for publication date), Pedersen et al US 8609095 and Bryant US 8591897.  The reasons for this rejection are of record in the non-final action mailed 3/17/22.
Applicant re-iterates the arguments with respect to Ogitani et al, Tamura et al and NCT02564900.  These arguments were addressed above.  With respect to Ogitani et al not disclosing treatment in humans, as used in this rejection, Ogitani et al was cited to merely show the structure of DS-8201a.
Applicant also argues that their invention is the first to show that DS-8201a inhibitors growth of ST1616B/TDR and ST1306B/TDR tumors and cites Example 1. Applicant also argues that this a clinical result not disclosed or predictable based on Tamura, NCT02564900, Pederson, Bryant and Ogitani et al.  Applicant seems to be arguing that the patient population treated in the instant set of claims is distinct from the ones treated in the references.  The claims, as currently written in view of the elected species, requires the administration of DS-8201a to HER2-expressing breast cancer patients where these patient have been treated with T-DM-1 and then developed a resistance to it and dependent claims states that these patients have IHC3+ or IHC1+.
Tamura and NCT02564900 are both clearly directed to these types of patients (discussed in detail above).    Furthermore, the specification defines the ST1616B/TDR and ST1306B/TDR tumors as being IHC3+ (para 101).  Thus, the references and the example cited by applicant are directed to the same patient population. 




Claim(s) 37, 40-41, 43-45, 48-59, 65-66, 68 and 70-72 remain rejected under 35 U.S.C. 103 as being unpatentable over NCT02564900 (first posted 10/1/2015) in view of Tamura et al, Annals of Oncology, 27(Supplement 6): vi552, 2016, Ogitani et al Clin. Cancer Res. Vol. 22(20) p. 5097 (published online on March 29, 2016) (see bottom of second column on page 5106 for publication date), Appendix A, Pedersen et al US 8609095 and Bryant US 8591897.  The reasons for this rejection are of record in the non-final action mailed 3/17/22.
Applicant’s arguments have been addressed above.

New Grounds of Rejection

Claim(s) 37, 40-41, 43-45, 48-59 and 65-72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogitani et al Clin. Cancer Res. Vol. 22(20) p. 5097 (published online on March 29, 2016) (see bottom of second column on page 5106 for publication date) in view of NCT02564900 (first posted 10/1/2015), Tamura et al, Annals of Oncology, 27(Supplement 6): vi552, 2016, Ogitani et al Clin. Cancer Res. Vol. 22(20) p. 5097 (published online on March 29, 2016) (see bottom of second column on page 5106 for publication date), Appendix A, Pedersen et al US 8609095 and Bryant US 8591897.  
The instant set of claims are being examined as if the priority date is 10/5/17 because the foreign priority documents are in Japanese and certified translations have not been provided.  Simply providing the certified translations may not overcome this rejection because, even if the claimed subject matter has priority to 10/7/16, the above reference may have a publication date which is prior to 10/7/16.  The Examiner could not determine the exact publication date of Tamura et al.  Since this is applicant’s work, the Examiner is requesting applicant provide the exact publication date.
Ogitani et al discloses the use of antibody drug conjugate DS-8201a for the treatment of T-DM1 (aka trastuzumab emtansine) -insensitive HER2-positive cancers and low HER2-expressing cancers (abstract, pages 5103-5105, Figure 5, discussion and entire reference).  DS-8201a is composed of trastuzumab (which is the same antibody as applicant’s claims 50 and 51) conjugated through the same succinimid-3-yl-N- containing linker as applicant’s to exatecan wherein the drug to antibody ratio (DAR) is 7.7 (page 5098, second column, first paragraph, Figure 1).  In “the PDX models, DS-8201a showed potent antitumor activity against T-DM1 primary insensitive cancers” (page 5106, first column, first full paragraph).  The data suggests that DS-8201a can be used in “T-DM-1-refractory breast cancer and HER2 positive patient, but also in immunohistochemical (IHC) 1+and 2+/FISH-negative patient for whom current HER-2 targeting therapies are ineffective” (p. 5098, box in first column) and “is effective not only against breast cancer, but many types of HER2-expressing cancers, including in T-DM-1 refractory and low HER-2 expressing cancers” (page 5106, second column, last line).  The HER2 positive breast cancer patients as defined as IHC3+ or IHC2+ or IHC1+ and IHC2+/FISH-negative (p. 5106, first column, lines 10+) or IHC2+/FISH positive (Figure 5B).  DS-8021a was administered every three weeks (p. 5105, second column, line 17).  It is the Examiner’s position that T-DM1 insensitive cancer reads on T-DM1 resistant cancer.
The only difference between the instant invention and the reference is the administration in humans, the HER2 expressing cancers being IHC2+, IHC2+/FISH negative or IHC2+/FISH positive cancers and the specific dose of 5.4 mg/kg and 7.4 mg/kg.
NCT02564900 discloses the treatment of trastuzumab emtansine (T-DM1) treating HER2 overexpressing breast cancer, HER2 low expressing breast cancer and HER2 expressing breast cancer using DS-8021a and cancers which are refractory to or intolerable with standard treatments (reads on any standard treatment and is not limited to treatment with existing anti-HER2 drug T-DM1 (thus meeting the limitation of claim 39)) or for which no standard treatment is available (page 3 under “Experimental: Part2 Dose expansion”, page 8 (part 1, 2a, 2c and 2e) and entire reference).  DS-8201a is composed of trastuzumab (which is the same antibody as applicant’s claims 50 and 51) conjugated through the same succinimid-3-yl-N- containing linker as applicant’s to exatecan wherein the drug to antibody ratio (DAR) is 7.7 (Ogitani et al, page 5098, second column, first paragraph, Figure 1).  Appendix A shows that surgery is a standard treatment for breast cancer.  Since NCT02564900 discloses that their treatments are for cancers which are refractory to or intolerable with standard treatments or for which no standard treatment is available and since surgery is a standard treatment, the reference reads on treating cancer which are inoperable.  With respect to the dosing and immunohistochemical (IHC) scores, Tamara et al discloses that their abstract is directed to NCT02564900 (second column, 4th paragraph) and thus, Tamara is disclosing what was done in NCT02564900. Thus, the dosings of Tamara were the dosing used in NCT02564900.  Therefore, the dosing used in NCT02564900 were 0.8-8 mg/kg and a specific dose of 6.4 mg/kg tri-weekly.  Similarly, the breast cancer patient population in NCT02564900 would be IHC3+ and IHC1+ patients.
Tamara et al discloses a Phase 1 clinical study of the use of antibody drug conjugate DS-8201a for the treatment of T-DM1 (aka trastuzumab emtansine) -resistant HER2-positive cancers and low HER2-expressing cancers breast cancer patients (first column of abstract).  In Figure 1, Ogitani et al, DS-8201a is composed of trastuzumab (which is the same antibody as applicant’s claims 50 and 51) conjugated through the same succinimid-3-yl-N- containing linker as applicant’s to exatecan.  Tamura et al discloses that the drug to antibody ratio (DAR) is 7-8 (first column of abstract). The reference discloses the amount of DS-8201a administered ranges from 0.8-8 mg/kg  and also discloses a specific dose of  6.4 mg/kg tri-weekly (abstract, second column, second and third paragraphs).  The breast cancer patients used in this study included IHC3+ and IHC1+ patients (second column, second paragraph).  IHC stands for immunohistochemical.
Dose determination of anti-HER2 antibodies are within the purview of those skilled in the art.  For example, Pedersen et al the dose of anti-HER2 antibodies depend on a variety of factors include condition to be treated, patient age, sex and weight (col. 53, lines 40+) and the doses range from 1-20 mg/kg with specific dosages of 3, 4, 5 mg/kg and that doses can be increased of increased by the doctor (col. 54, lines 5+).  Bryant discloses that naiot-HER2 antibodies can be administered in dosages of 1-20 mg/kg, 2-12 mg/kg with specific dosages of 2, 6, 8 and 12 mg/kg (col. 59, lines 23+).  Thus, the prior art shows that dosages of anti-Her2 antibodies are within the purview of those skilled in the art.
Thus, since both Tamura et al and NCT02564900 disclose the use of DS-8201a in humans and since Ogitani et al discloses the use in IHC3+, IHC2+,IHC1+, IHC2+/FISH negative or IHC2+/FISH positive cancers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use DS-8201a in humans and in HER2 expressing cancers which are IHC3+, IHC2+,IHC1+, IHC2+/FISH negative or IHC2+/FISH positive.  Additionally, since Pedersen et al and Bryant show that dosages of anti-Her2 antibodies are within the purview of those skilled in the art and since the primary reference discloses a narrow range of 0.8-8 mg/kg and a specific dose of 6.4 mg/kg, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the dose of the conjugate.  In addition to optimization being supported by Pedersen et al and Bryant, MPEP 2144.05 (II) states that ““[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  Thus, in view of Pedersen et al, Bryant and the MPEP, it is clear that optimization is within the purview of those skilled in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/Primary Examiner, Art Unit 1643